***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 PAUL DOMBROWSKI v. CITY
                   OF NEW HAVEN ET AL.
                        (AC 40899)
                        Alvord, Moll and Norcott, Js.

                                   Syllabus

The plaintiff, a retired police officer, appealed to this court from the decision
   of the Compensation Review Board, which affirmed the decision of the
   Workers’ Compensation Commissioner denying his motion to open a
   certain stipulation that he and the defendants, the city of New Haven
   and its workers’ compensation administrator, had executed to settle
   several pending workers’ compensation claims related to his employ-
   ment with the city. The plaintiff had agreed to accept a settlement of
   his claims for $22,500. On the morning of the stipulation approval hearing
   before the commissioner, the defendants’ counsel presented the plaintiff
   with the stipulation and a settlement agreement, neither of which the
   plaintiff had seen before and both of which he signed. The stipulation
   did not reference the settlement agreement, which required the plaintiff
   to waive, inter alia, causes of action under the Age Discrimination in
   Employment Act of 1967 (29 U.S.C. § 621 et seq.). At the stipulation
   approval hearing, the commissioner canvassed the plaintiff with regard
   to the stipulation, and approved it after determining that the plaintiff
   had executed it knowingly and voluntarily. None of the parties asked
   the commissioner to review or to sign the settlement agreement, and
   the commissioner did not examine or sign the settlement agreement.
   After the plaintiff received a $22,500 settlement check, he returned it
   and sought to open the stipulation pursuant to statute (§ 31-315). He
   claimed, inter alia, that the stipulation was nugatory on the ground
   that his execution of the settlement agreement was not knowing and
   voluntary because the parties had agreed to settle only the workers’
   compensation claims. The commissioner concluded that opening the
   stipulation was not warranted because, inter alia, the plaintiff had failed
   to offer any evidence of fraud, misrepresentation, accident or mistake.
   The board thereafter affirmed the commissioner’s denial of the motion
   to open, determining that the parties had agreed that the plaintiff would
   receive $22,500 for the withdrawal of the workers’ compensation claims,
   that he was canvassed with respect to the stipulation by the commis-
   sioner who presided at the stipulation approval hearing, and that no
   mistake was made that warranted the opening of the stipulation. The
   board further concluded that the plaintiff would need to seek redress in
   a forum that has jurisdiction to consider issues relative to the settlement
   agreement. On the plaintiff’s appeal to this court, held that the board
   did not err in affirming the commissioner’s denial of the plaintiff’s motion
   to open the stipulation, as the board and the commissioner correctly
   concluded that the Workers’ Compensation Commission lacked subject
   matter jurisdiction to entertain issues that related to the settlement
   agreement: the plaintiff presented no claims that challenged the integrity
   of the settlement of his workers’ compensation claims, as he had agreed
   to be paid $22,500 in exchange for the settlement, he was canvassed,
   adequately by his own admission, with respect to the stipulation, and
   the $22,500 sum was remitted to him, and the issues he raised as to the
   waiver of any rights he may have had were beyond the commission’s
   jurisdiction, which is limited by statute to claims arising out of the
   Workers’ Compensation Act (§ 31-275 et seq.); moreover, this court
   declined to review the merits of the various claims the plaintiff raised
   in his appellate briefs, as those claims were not presented to the commis-
   sioner during the underlying proceedings.
       Argued September 19—officially released December 10, 2019

                             Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Third District denying the
plaintiff’s motion to open a certain stipulation, brought
to the Compensation Review Board, which affirmed the
commissioner’s decision, and the plaintiff appealed to
this court. Affirmed.
  Paul T. Dombrowski, self-represented, the appel-
lant (plaintiff).
  Brian L. Smith, for the appellees (defendants).
                          Opinion

   MOLL, J. The self-represented plaintiff, Paul Dom-
browski, appeals from the decision of the Compensa-
tion Review Board (board) affirming the decision of the
Workers’ Compensation Commissioner for the Third
District (commissioner) of the Workers’ Compensation
Commission (commission), denying the plaintiff’s
motion to open a stipulation executed by the plaintiff
and the defendants, the city of New Haven (city) and
the Connecticut Interlocal Risk Management Agency
(CIRMA). On appeal, the plaintiff raises a number of
claims that, in essence, challenge the propriety of the
board’s decision affirming the commissioner’s denial of
his motion to open. We affirm the decision of the board.
   The following procedural history and facts, as found
by the commissioner in her ‘‘finding and dismissal,’’
dated October 11, 2016, or as undisputed in the record,
are relevant to our resolution of this appeal. The plain-
tiff is a retired police officer who was formerly
employed by the city.1 Following his retirement, the
plaintiff sought to settle certain pending workers’ com-
pensation claims relating to several injuries that he had
sustained during his employment with the city. After
numerous informal hearings, the plaintiff, without the
assistance of counsel, agreed to accept a global settle-
ment of his workers’ compensation claims for a lump
sum payment of $22,500. The settlement was contingent
upon the approval of the funds by the city’s litigation
settlement committee, which approved the funds on
September 23, 2015. On September 29, 2015, the com-
mission issued a notice providing that a stipulation
approval hearing was scheduled for September 30, 2015.
    On the morning of September 30, 2015, prior to the
stipulation approval hearing, the plaintiff, accompanied
by Craig Miller, the president of the police union, met
with the defendants’ counsel. The defendants’ counsel
presented the plaintiff with two documents: (1) a ‘‘Stipu-
lation,’’ dated September 28, 2015 (stipulation); and (2)
a ‘‘Settlement Agreement, General Release and Cove-
nant Not to Sue,’’ dated September 29, 2015 (settlement
agreement). The stipulation provided in relevant part:
‘‘[I]t is agreed by and between the parties hereto that
the [defendants] shall pay to the [plaintiff] in addition
to the compensation and medical benefits already paid
by the [defendants] the further sum of [$22,500], the
same is to be in full, final and complete settlement,
adjustment accord, and satisfaction of all claims which
the aforesaid [plaintiff] might otherwise have against
the [defendants], or either of them, and be made and
accepted in lieu of all other compensation payments,
in accordance with our [Workers’ Compensation Act
(act), General Statutes § 31-275 et seq.].’’ The stipulation
did not reference the settlement agreement. The settle-
ment agreement provided in relevant part: ‘‘[The plain-
tiff] . . . for and in consideration of both monetary
sums and by action previously recited within the con-
tent of [the stipulation] attached as Exhibit A hereto,
receipt of which is hereby acknowledged, [does] remise,
release and forever discharge . . . [the city] . . . as
to any and all actions, causes and causes of action,
sums of money, covenants, contracts, controversies,
agreements, promises, damages, claims and demands
whatsoever, in law or in equity . . . as a result of [the
plaintiff’s] employment or with severance of [the plain-
tiff’s] employment with [the city] from the commence-
ment of [the plaintiff’s] employment with [the city] to
the date of [the plaintiff’s] execution of the [settlement
agreement], whether known or unsuspected, including
all claims, demands, or causes of action under any fed-
eral or state law, regulation or decision including but
not limited to causes of action under the [Workers’]
Compensation Laws of the State of Connecticut . . .
[t]he Age Discrimination in Employment Act of 1967,
29 U.S.C. [§] 621 et seq. [ADEA] . . . [and] [a]ny other
federal, state or local civil or human rights law or any
other local, state or federal law, regulation or ordi-
nance.’’2 The settlement agreement also provided in rel-
evant part: ‘‘[The plaintiff] represent[s] that [the plaintiff
has] been advised that [the plaintiff] should consult
and acknowledge[s] that [the plaintiff has] consulted a
private attorney with respect to [the settlement agree-
ment] and [has] been given an adequate opportunity to
discuss all aspects of [the settlement agreement] with
counsel of [the plaintiff’s] choosing. [The plaintiff]
agree[s] that [the plaintiff has] had twenty-one (21) days
to consider this agreement. . . . [The plaintiff] further
understand[s] that this settlement agreement is contin-
gent upon approval of [the stipulation] attached as
Exhibit A hereto. . . . [The plaintiff] further under-
stands that for a period of seven (7) days following
the execution of this agreement, he may revoke this
[a]greement. This [a]greement shall not become effec-
tive or enforceable until the revocation period has
expired.’’ The plaintiff had not seen the stipulation or
the settlement agreement prior to the morning of Sep-
tember 30, 2015. Nevertheless, he signed both doc-
uments.3
   That same morning, Commissioner Jack R. Goldberg
canvassed the plaintiff with regard to the stipulation. As
part of the canvass, Commissioner Goldberg reviewed
with the plaintiff forms entitled ‘‘Stipulation and What
It Means’’4 and ‘‘Stipulation Questionnaire.’’5 Commis-
sioner Goldberg then approved the stipulation after
determining that the plaintiff had executed the stipula-
tion knowingly and voluntarily. None of the parties
asked Commissioner Goldberg to review or sign the
settlement agreement, and at no point did Commis-
sioner Goldberg examine or sign the settlement
agreement.
  On October 1, 2015, a representative of CIRMA, the
third-party administrator for the city, mailed to the
plaintiff a settlement check in the amount of $22,500.
On or about October 7, 2015, the plaintiff brought the
check to his police union office, signifying his rejection
of the settlement agreement. On or about October 14,
2015, the police union returned the check to the plain-
tiff. On or about October 19, 2015, the plaintiff mailed
the check to CIRMA with a note requesting that CIRMA
accept the returned check. Following these events, the
commission held informal hearings on January 15 and
March 15, 2016, which resulted in ‘‘no resolution of the
issues’’ among the parties. Thereafter, the commission
held a formal hearing on March 31, 2016, during which
the parties agreed that the plaintiff would file a motion
to open the stipulation and the defendants would file
a response thereto.
   On May 6, 2016, the plaintiff, who was represented
by counsel at the time, filed a motion to open, with an
accompanying memorandum of law, seeking to open
the stipulation (motion to open).6 The plaintiff asserted
that, prior to September 30, 2015, the parties had agreed
to settle only the plaintiff’s workers’ compensation
claims in exchange for the sum of $22,500, and that the
settlement agreement constituted a unilateral expan-
sion of the parties’ agreement by the defendants. The
plaintiff argued that he did not knowingly and volunta-
rily execute the settlement agreement, citing factors
used in analyzing waivers of ADEA claims on the basis
that the terms of the settlement agreement required
him to waive causes of action arising under the ADEA.
The plaintiff further argued that the stipulation was
nugatory on the ground that his execution of the settle-
ment agreement was not knowing and voluntary; how-
ever, the plaintiff expressly stated that he was not chal-
lenging the canvass conducted by Commissioner
Goldberg that preceded the approval of the stipulation.
In addition, the plaintiff contended that the commis-
sioner had subject matter jurisdiction to open the stipu-
lation pursuant to General Statutes § 31-315.7 On July
18, 2016, the defendants filed an objection and an
accompanying memorandum of law, arguing, inter alia,
that the plaintiff failed to establish any cognizable
ground upon which the commissioner could open the
stipulation and that the commissioner lacked subject
matter jurisdiction to interpret the terms of the settle-
ment agreement, which, the defendants contended, was
a separately executed agreement independent of the
stipulation.
   On October 11, 2016, Commissioner Nancy E. Salerno
issued a decision, captioned ‘‘finding and dismissal,’’
denying the motion to open. After setting forth a recita-
tion of the parties’ respective positions and her findings
of fact, Commissioner Salerno concluded that opening
the stipulation was not warranted because the plaintiff
failed to offer any evidence of fraud, misrepresentation,
accident, or mistake, and the plaintiff did not contest
the adequacy of Commissioner Goldberg’s canvass con-
cerning the stipulation. In addition, Commissioner
Salerno concluded that Commissioner Goldberg
approved the stipulation without taking into consider-
ation the settlement agreement, and that, in accordance
with our Supreme Court’s holding in Stickney v. Sun-
light Construction, Inc., 248 Conn. 754, 730 A.2d 630
(1999), the commission lacked subject matter jurisdic-
tion to interpret the terms of the settlement agreement.
Thereafter, the plaintiff filed a petition for review with
the board.
   On appeal to the board, the plaintiff, through counsel,
asserted that the commissioner erred in denying the
motion to open,8 contending that the stipulation was
nugatory on the basis that Commissioner Goldberg did
not review the settlement agreement and canvass the
plaintiff as to whether he voluntarily and knowingly
assented to the terms of the settlement agreement. The
plaintiff relied primarily on the board’s decision in
Leonetti v. MacDermid, Inc., No. 5623, CRB 5-11-1, 2012
WL 141552 (March 19, 2012), aff’d, 310 Conn. 195, 76
A.3d 168 (2013), in support of his argument. In addition,
the plaintiff contended that the commissioner erred in
concluding that she lacked subject matter jurisdiction
to interpret the terms of the settlement agreement. In
response, the defendants argued, inter alia, that the
commissioner correctly concluded that the plaintiff
failed to demonstrate any proper ground upon which to
open the stipulation and that the commissioner lacked
subject matter jurisdiction to interpret the terms of the
settlement agreement.
   On September 11, 2017, the board rendered its deci-
sion affirming the commissioner’s denial of the motion
to open. The board summarized the plaintiff’s claim to
be that Commissioner Goldberg erred in not examining
whether the settlement agreement offered the plaintiff
any consideration for withdrawing any claims that he
may have had unrelated to the act. The board deter-
mined that the parties had agreed that the plaintiff
would receive $22,500 as reasonable consideration for
the withdrawal of his workers’ compensation claims,
the plaintiff was canvassed by Commissioner Goldberg
with respect to the stipulation, and no mistake was
made warranting the opening of the stipulation given
that the plaintiff had received the consideration speci-
fied in the stipulation. Additionally, relying on Stickney,
the board concluded that ‘‘[t]o the extent there was a
failure to achieve a meeting of the minds relative to the
issues in the settlement agreement which were beyond
the jurisdiction of this commission, the [plaintiff] would
need . . . to seek redress in a forum which has juris-
diction to consider such a dispute.’’9 This appeal fol-
lowed. Additional facts will be set forth as necessary.
  We begin by setting forth the relevant standard of
review and principles of law governing our resolution
of this appeal. ‘‘The board sits as an appellate tribunal
reviewing the decision of the commissioner. . . . The
commissioner is the sole trier of fact and [t]he conclu-
sions drawn by [the commissioner] from the facts found
must stand unless they result from an incorrect applica-
tion of the law to the subordinate facts or from an
inference illegally or unreasonably drawn from them.
. . . The review [board’s] hearing of an appeal from
the commissioner is not a de novo hearing of the facts.
. . . [I]t is [obligated] to hear the appeal on the record
and not retry the facts. . . . On appeal, the board must
determine whether there is any evidence in the record
to support the commissioner’s [decision]. . . . Our
scope of review of [the] actions of the [board] is [simi-
larly] . . . limited. . . . [However] [t]he decision of
the [board] must be correct in law, and it must not
include facts found without evidence or fail to include
material facts which are admitted or undisputed.’’ (Cita-
tion omitted; internal quotation marks omitted.) Rodri-
guez v. State, 76 Conn. App. 614, 621–22, 820 A.2d
1097 (2003).
   ‘‘Long ago, we said that the jurisdiction of the [work-
ers’ compensation] commissioners is confined by the
[a]ct and limited by its provisions. Unless the [a]ct gives
the [c]ommissioner the right to take jurisdiction over
a claim, it cannot be conferred upon [the commissioner]
by the parties either by agreement, waiver or conduct.
. . . While it is correct that the act provides for pro-
ceedings that were designed to facilitate a speedy, effi-
cient and inexpensive disposition of matters covered
by the act . . . the charter for doing so is the act itself.
The authority given by the legislature is carefully cir-
cumscribed and jurisdiction under the act is clearly
defined and limited to what are clearly the legislative
concerns in this remedial statute. . . . A commissioner
may exercise jurisdiction to hear a claim only under the
precise circumstances and in the manner particularly
prescribed by the enabling legislation. . . . Because
of the statutory nature of our workers’ compensation
system, policy determinations as to what injuries are
compensable and what jurisdictional limitations apply
thereto are for the legislature, not the judiciary or the
board, to make.’’ (Internal quotation marks omitted.)
Leonetti v. MacDermid, Inc., 310 Conn. 195, 216–17, 76
A.3d 168 (2013).
   Our Supreme Court previously has defined the term
‘‘stipulation’’ as follows: ‘‘A stipulation is a compromise
and release type of settlement similar to settlements in
civil personal injury cases where a claim is settled with
a lump sum payment accompanied by a release of the
adverse party from further liability.’’ (Internal quotation
marks omitted.) Id., 198 n.2. ‘‘Although the [act] does
not explicitly provide for [stipulated settlement agree-
ments], we have consistently upheld the ability to com-
promise a compensation claim as inherent in the power
to make a voluntary agreement regarding compensa-
tion. . . . [O]nce an agreement is reached, [General
Statutes § 31-29610 provides that] a commissioner may
approve the agreement if it conforms in every regard
to the provisions of [the act]. . . . Approval of . . . a
stipulation by [a] commissioner is not an automatic
process. It is his [or her] function and duty to examine
all the facts with care before entering an award, and
this is particularly true when the stipulation presented
provides for a complete release of all claims under the
act. . . . Once approved, an Award by Stipulation is a
binding award which, on its terms, bars a further claim
for compensation unless [§] 31-315, which allows for
modification, is satisfied.’’ (Footnote in original; inter-
nal quotation marks omitted.) Snyder v. Gladeview
Health Care Center, 149 Conn. App. 725, 729–30, 90
A.3d 278, cert. denied, 312 Conn. 918, 94 A.3d 642 (2014).
   ‘‘Our Supreme Court has stated that [a]lthough the
commission may modify awards under certain circum-
stances, its power to do so is strictly limited by statute.
. . . Section 31-315 allows the commission to modify
an award in three situations. First, modification is per-
mitted where the incapacity of an injured employee has
increased, decreased or ceased, or . . . the measure
of dependence on account of which the compensation
is paid has changed . . . . Second, the award may be
modified when changed conditions of fact have arisen
which necessitate a change of [the award]. . . . Third,
[t]he commissioner shall also have the same power to
open and modify an award as any court of the state
has to open and modify a judgment of such court. This
provision extends the commission’s power to open and
modify judgments to cases of accident . . . to mis-
takes of fact . . . and to fraud . . . but not to mis-
takes of law. . . . This provision, however, does not
independently confer authority to modify awards for
reasons not otherwise enumerated in § 31-315.’’ (Inter-
nal quotation marks omitted.) Rodriguez v. State, supra,
76 Conn. App. 622.
   On appeal, the plaintiff, who is representing himself,
sets forth an assortment of claims contesting the propri-
ety of the board’s decision affirming the commissioner’s
denial of the motion to open. As a preliminary matter,
we note that the plaintiff raises various claims in his
appellate briefs that, on the basis of our review of the
record before us, were not presented to the commission
during the underlying proceedings. For instance, he
asserts that the defendants’ counsel failed to abide by
a ‘‘stipulation approval procedure,’’ the stipulation con-
tained a number of errors, and there is cause to open the
stipulation because it contained ‘‘broad and confusing
language,’’ it was ‘‘poorly negotiated,’’ and certain docu-
ments were not submitted to the commission for
review. ‘‘We acknowledge that the plaintiff is a self-
represented party and that it is the established policy
of the Connecticut courts to be solicitous of [self-repre-
sented] litigants and when it does not interfere with the
rights of other parties to construe the rules of practice
liberally in favor of the [self-represented] party. . . .
The courts adhere to this rule to ensure that [self-repre-
sented] litigants receive a full and fair opportunity to
be heard, regardless of their lack of legal education and
experience . . . . This rule of construction has limits,
however. Although we allow [self-represented] litigants
some latitude, the right of self-representation provides
no attendant license not to comply with relevant rules
of procedural and substantive law.’’ (Internal quotation
marks omitted.) Traylor v. State, 332 Conn. 789, 806,
213 A.3d 467 (2019). ‘‘As a general matter, we do not
decide issues raised for the first time on appeal.’’ Jones
v. Connecticut Children’s Medical Center Faculty Prac-
tice Plan, 131 Conn. App. 415, 432, 28 A.3d 347 (2011).
Accordingly, we decline to review the merits of the
plaintiff’s claims that he is raising for the first time on
appeal. See id., 432–33 (declining to review claim that
plaintiff did not raise before either Workers’ Compensa-
tion Commissioner or board).
   We construe the crux of the plaintiff’s preserved
appellate claims to be that the board and the commis-
sioner erroneously concluded that the commission
lacked subject matter jurisdiction to consider the terms
of the settlement agreement. More specifically, it
appears from a close review of the motion to open that
the plaintiff’s chief concern regarding the settlement
agreement is his relinquishment of any rights that he
may have had to bring causes of action against the
defendants unrelated to his workers’ compensation
claims, such as causes of action arising out of the ADEA.
For the reasons that follow, we conclude that the board
did not err in affirming the commissioner’s denial of
the motion to open.
   Our analysis begins with an overview of our Supreme
Court’s decision in Stickney v. Sunlight Construction,
Inc., supra, 248 Conn. 754, upon which the commis-
sioner and the board relied in concluding that the com-
mission lacked subject matter jurisdiction to interpret
the terms of the settlement agreement. In Stickney, the
court held that a Workers’ Compensation Commis-
sioner lacked subject matter jurisdiction to entertain
an insurer’s motion to open and modify a voluntary
agreement for the purpose of substituting a different
insurer as the entity responsible for payment of an
injured employee’s workers’ compensation benefits. Id.,
757–59. The court determined that, pursuant to the plain
language of General Statutes (Rev. to 1985) § 31-278,11
a ‘‘commissioner’s subject matter jurisdiction is limited
to adjudicating claims arising under the act, that is,
claims by an injured employee seeking compensation
from his [or her] employer for injuries arising out of
and in the course of employment.’’ Id., 762. The court
then observed that the insurer’s motion to open ‘‘dif-
fer[ed] from the traditional claim to be adjudicated
under the act . . . because the issue underlying [the
insurer’s] motion [was] an insurance coverage issue,
requiring the evaluation of insurance policies and the
application of contract law. Put more generally, resolv-
ing the central issue in the motion require[d] application
of laws other than the provisions of the act. Thus,
although the injured employee’s original claim ‘arose
under the act,’ the question [the court had to] address
in [the] appeal [was] whether the motion to open, itself,
[was] beyond the jurisdictional bounds circumscribed
by the explicit enabling legislation of the act.’’ Id., 762–
63. The court concluded that none of the statutory provi-
sions of the act cited by the insurer conferred subject
matter jurisdiction on the Workers’ Compensation Com-
missioner to determine the coverage question at issue
and that the insurer’s claim had to be resolved in
another forum. Id., 768–69.
   We next turn to our Supreme Court’s decision in
Leonetti v. MacDermid, Inc., supra, 310 Conn. 195. In
Leonetti, the principal issue before the court was
whether the board properly affirmed a Workers’ Com-
pensation Commissioner’s refusal to approve as a valid
stipulation a termination agreement executed by a
claimant and his employer. Id., 198–99. Article II of the
termination agreement provided in relevant part that
the claimant agreed to release the employer from a
variety of claims, including workers’ compensation
claims arising out of, relating to, or connected to, inter
alia, the claimant’s employment with the employer or
the termination of that employment. Id., 199–200. Arti-
cle III of the termination agreement provided in relevant
part that, as consideration, the claimant, inter alia,
would be paid twenty-seven weeks of ‘‘severance pay’’
predicated on the claimant’s base salary, totaling
$70,228.51, and that the claimant understood that the
consideration would serve as ‘‘all that [the claimant]
[was] entitled to receive from [the employer].’’ (Empha-
sis in original; internal quotation marks omitted.) Id.,
200. The claimant initially hesitated to execute the ter-
mination agreement because he did not want to release
the employer from liability for a preexisting workers’
compensation claim; however, the claimant signed the
agreement after having received a letter from the
employer indicating that it would withdraw the sever-
ance pay offer if the claimant failed to sign the agree-
ment within ten days. Id., 201. Subsequently, the com-
missioner held a formal hearing to determine the
enforceability of the termination agreement’s language
regarding the release of the claimant’s workers’ com-
pensation claim. Id., 202. The Workers’ Compensation
Commissioner (1) concluded that, without approval by
a Workers’ Compensation Commissioner, the termina-
tion agreement did not waive the parties’ rights and
obligations under the act, and (2) declined to approve
the agreement as a full and final stipulation of the claim-
ant’s workers’ compensation claim because, pursuant
to the agreement, the claimant was not receiving any
consideration for the release of his claim.12 Id., 202–203.
   The employer appealed to the board, which affirmed
the ruling of the Workers’ Compensation Commis-
sioner. Id., 203. In its decision, the board also refused
to address the enforceability of the termination agree-
ment as a whole, determining that its jurisdiction
extended only to the portion of the agreement concern-
ing the claimant’s workers’ compensation claim. Id.,
204. Specifically, the board stated: ‘‘Whether as a matter
of law the contract as signed by the parties, apart from
the references to the claimant’s workers’ compensation
claim, is an enforceable termination agreement is a
determination for another forum; [the board’s] jurisdic-
tion is limited to whether the document serves [as]
an acceptable instrument for releasing the claimant’s
workers’ compensation claim, and [the board] find[s]
that the record clearly supports the . . . commission-
er’s decision that it does not.’’ (Internal quotation marks
omitted.) Id., 216.
    On appeal, our Supreme Court affirmed the decision
of the board, concluding that (1) the execution of the
termination agreement had no effect on the claimant’s
workers’ compensation claim unless and until it was
approved by a Workers’ Compensation Commissioner,
and (2) the board properly affirmed the Workers’ Com-
pensation Commissioner’s refusal to approve the agree-
ment, to the extent that it implicated the claimant’s
workers’ compensation claim, on the ground that the
claimant was not given any compensation for settling
his workers’ compensation claim. Id., 207–208, 215. In
addition, the court rejected the employer’s argument
that the Workers’ Compensation Commissioner and the
board, in deciding whether to enforce the termination
agreement, improperly declined to consider alleged
‘‘ ‘deceitful’ ’’ conduct by the claimant. Id., 216. The
court observed that neither its precedent nor the provi-
sions of the act cited by the employer conferred subject
matter jurisdiction on the commission ‘‘over the general
enforceability of severance agreements.’’ Id., 217; see
also id., 217–20. The court then determined that the
alleged misconduct by the claimant, if true, had no
bearing on the issue of whether the termination agree-
ment should have been approved as a stipulation with
respect to the claimant’s workers’ compensation claim.
Id., 220. As to the remainder of the termination agree-
ment, the court concluded: ‘‘The commission is not
competent to rule on the rights and obligations of the
parties to a contract when those rights and obligations
do not involve the issues that the legislature has author-
ized the commission to consider. . . . The enforceabil-
ity of the remainder of the agreement is not a question
for the workers’ compensation forum, and the [workers’
compensation] commissioner and the board properly
refused to decide that aspect of the dispute between
the claimant and the [employer].’’ (Citations omitted.)
Id., 220–21.
   In the present case, the plaintiff agreed to be paid
$22,500 in exchange for the settlement of his workers’
compensation claims, he was canvassed, adequately by
his own admission, with respect to the stipulation by
Commissioner Goldberg, and thereafter the $22,500
sum was remitted to him. The plaintiff presented no
claims in the motion to open challenging the integrity
of the settlement of his workers’ compensation claims;
rather, the core issues for the plaintiff were his execu-
tion of the settlement agreement and the terms of the
settlement agreement concerning the waiver of any
rights he may have had unrelated to the act. Pursuant
to Stickney and Leonetti, those issues are beyond the
commission’s jurisdiction, which is limited by statute
to claims arising out of the act. As our Supreme Court
explained in Leonetti, the commission cannot adjudi-
cate the rights and obligations of parties with respect
to contracts, or portions thereof, that have no nexus to
the act. Accordingly, we reject the plaintiff’s preserved
appellate claims and conclude that the board and the
commissioner correctly concluded that the commission
lacked subject matter jurisdiction to entertain the issues
raised by the plaintiff relating to the settlement
agreement.13
   The decision of the Compensation Review Board is
affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff represents that the city hired him in 1989 and that he retired
in 2011.
   2
     The settlement agreement provided that various other claims, demands,
and causes of action were ‘‘remise[d], release[d] and forever discharge[d],’’
which, for purposes of our disposition of this appeal, we need not set forth
in toto.
   3
     The plaintiff represents that he reviewed the stipulation and the settle-
ment agreement for approximately twenty to thirty minutes with Miller prior
to signing the documents. The stipulation was signed by the plaintiff, the
defendants’ counsel, and Miller, acting as a witness. The settlement agree-
ment was signed by the plaintiff, Miller in his capacity as the police union
representative, and Meghan A. Woods, a member of the Connecticut bar,
acting as a witness. Neither the defendants’ counsel nor any other representa-
tive of the defendants signed the settlement agreement.
   4
     ‘‘In order to assist trial commissioners in assessing the merits of a pro-
posed settlement and ‘assuring that a claimant comprehends the nature and
scope of a stipulation’ . . . the Workers’ Compensation Commission . . .
‘has promulgated a form entitled ‘‘Stipulation and What It Means’’ that
enumerates the consequences of a stipulation from a claimant’s point of
view. The form explains to the claimant that the stipulation is a final settle-
ment, that rights to future medical, disability and loss of income benefits
may be lost by accepting the stipulation, and that one’s right to a formal
hearing is also waived by settling the case. The form also directs the claimant
to ask any questions he or she may have about the stipulation and its effects.
Before a claimant may agree to a stipulation, a commissioner must canvass
the claimant to insure that he has considered these issues and still wants
to settle his case.’ ’’ (Citation omitted.) Leonetti v. MacDermid, Inc., No.
5623, CRB 5-11-1, 2012 WL 1451552, *4–5 (March 19, 2012), aff’d, 310 Conn.
195, 76 A.3d 168 (2013). In the present case, the ‘‘Stipulation and What
It Means’’ form was signed by the plaintiff, the defendants’ counsel, and
Commissioner Goldberg.
   5
     The ‘‘Stipulation Questionnaire’’ form contained fifteen numbered ques-
tions requesting information that, according to the form, was necessary for
the approval of the stipulation. The ‘‘Stipulation Questionnaire’’ form was
signed by the defendants’ counsel, as the person completing the form, and
Commissioner Goldberg.
   6
     The motion was captioned improperly as a motion to ‘‘reopen’’ the stipula-
tion. ‘‘We note that because the decision had never been opened, the appro-
priate term is a motion to open.’’ Rodriguez v. State, 76 Conn. App. 614,
617 n.5, 820 A.2d 1097 (2003).
   7
     General Statutes § 31-315 provides: ‘‘Any award of, or voluntary agree-
ment concerning, compensation made under the provisions of this chapter
or any transfer of liability for a claim to the Second Injury Fund under the
provisions of section 31-349 shall be subject to modification in accordance
with the procedure for original determinations, upon the request of either
party or, in the case of a transfer under section 31-349, upon request of the
custodian of the Second Injury Fund, whenever it appears to the compensa-
tion commissioner, after notice and hearing thereon, that the incapacity of
an injured employee has increased, decreased or ceased, or that the measure
of dependence on account of which the compensation is paid has changed,
or that changed conditions of fact have arisen which necessitate a change
of such agreement, award or transfer in order properly to carry out the
spirit of this chapter. The commissioner shall also have the same power to
open and modify an award as any court of the state has to open and modify
a judgment of such court. The compensation commissioner shall retain
jurisdiction over claims for compensation, awards and voluntary agree-
ments, for any proper action thereon, during the whole compensation period
applicable to the injury in question.’’
   8
     The plaintiff did not file a motion to correct challenging any of the
commissioner’s findings. See Melendez v. Fresh Start General Remodeling &
Contracting, LLC, 180 Conn. App. 355, 367, 183 A.3d 670 (2018) (‘‘[a] party
seeking to challenge a finding of the commissioner as incorrect or incomplete
must first do so by filing a motion to correct the challenged findings’’).
   9
     Notwithstanding its decision affirming the commissioner’s denial of the
motion to open, the board noted that it had ‘‘some concerns relative to the
practice of pursuing ‘global settlements’ between claimants and respondents
at stipulation hearings before [workers’ compensation] commissioners. A
proper regard for equitable conduct would suggest that all proposed settle-
ment documents be circulated in advance of such hearings so that the
claimant may have a reasonable opportunity to fully apprise himself of the
terms and conditions of all agreements sought by the respondents. The
commission cannot address disputes outside its statutory ambit, but [the
commission] can seek to minimize the likelihood of such disputes by direct-
ing parties to avoid ‘settling on the courthouse steps’ and to provide all
anticipated documentation to claimants well in advance of stipulation-
approval hearings.’’
   We share the board’s concern regarding the manner in which a purported
global settlement was reached between the plaintiff and the defendants
during the morning of the stipulation hearing. We are particularly troubled
by the acknowledgement of the defendants’ counsel during oral argument
before this court that he presented a copy of the settlement agreement to
the plaintiff for the first time on the morning of the stipulation hearing
with the expectation that the plaintiff would sign the settlement agreement,
notwithstanding that the settlement agreement contained a provision explic-
itly stating that the plaintiff had been given twenty-one days to consider it.
   10
      ‘‘General Statutes § 31-296 (a) provides in relevant part: ‘If an employer
and an injured employee . . . at a date not earlier than the expiration of
the waiting period, reach an agreement in regard to compensation, such
agreement shall be submitted in writing to the commissioner by the employer
with a statement of the time, place and nature of the injury upon which it
is based; and, if such commissioner finds such agreement to conform to
the provisions of this chapter in every regard, the commissioner shall so
approve it. A copy of the agreement, with a statement of the commissioner’s
approval, shall be delivered to each of the parties and thereafter it shall be
as binding upon both parties as an award by the commissioner. . . .’ ’’
Snyder v. Gladeview Health Care Center, 149 Conn. App. 725, 730 n.2, 90
A.3d 278, cert. denied, 312 Conn. 918, 94 A.3d 642 (2014).
   11
      General Statutes (Rev. to 1985) § 31-278 provided in relevant part:
‘‘[E]ach commissioner shall have all powers necessary to enable him to
perform the duties imposed upon him by the provisions of [the act]. . . .
[Each commissioner] shall have jurisdiction of all claims and questions
arising . . . under [the act] . . . .’’ (Internal quotation marks omitted.)
Stickney v. Sunlight Construction, Inc., supra, 248 Conn. 762. General
Statutes § 31-278 now provides in relevant part: ‘‘[Each commissioner] . . .
shall have all powers necessary to enable him to perform the duties imposed
upon him by the provisions of [the act]. Each commissioner shall hear all
claims and questions arising under [the act] . . . .’’
   12
      More specifically, the Workers’ Compensation Commissioner deter-
mined that ‘‘the [termination agreement] and payment of $70,228.51 was
based on the number of years [the claimant] worked for the [employer] and
there was no money paid in [the] agreement for [the claimant’s] workers’
compensation claim.’’ (Internal quotation marks omitted.) Leonetti v. MacD-
ermid, Inc., supra, 310 Conn. 202.
   13
      We observe that the settlement agreement expressly provided that it
encompassed, inter alia, causes of action under the ‘‘[Workers’] Compensa-
tion Laws of the State of Connecticut . . . .’’ To the extent that the terms
of the settlement agreement implicated the act, the commission had subject
matter jurisdiction to consider and interpret those portions of the settlement
agreement. As we have explained in this opinion, however, the plaintiff’s
claims before the commission centered on the terms of the settlement
agreement that were wholly unrelated to the act and, consequently, outside
of the ambit of the commission’s jurisdiction.